Citation Nr: 0335748	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of Lyme disease based upon treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1978 to 
March 1981, from June 1986 to November 1986 and from December 
1987 to July 1988.  He also has inactive service in the U.S. 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

The veteran testified before the undersigned Veterans Law 
Judge via video conferencing technology in April 2003.  A 
transcript of that hearing has been associated with the 
claims folder.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The RO sent the veteran a letter in June 2002 which was 
intended to apprise him of his rights in the VA claims 
process.  However, the letter described the evidence 
necessary to support a claim of entitlement to service 
connection.  The letter did not inform the veteran of the 
information and evidence necessary to substantiate his claim 
of entitlement to benefits pursuant to 38 U.S.C. § 1151.

With regard to his claim, the veteran contends that the 
Providence VA Medical Center (VAMC) failed to correctly 
diagnose what was later thought to be Lyme disease and that 
he has significant residuals due to the lack of expeditious 
treatment.  The veteran was seen at the VAMC in June 2000, 
complaining of an insect bite.  He was given a tetanus shot 
and advised to return if the wound appeared to worsen.  June 
2000 records from Day Kimball hospital indicate that the 
veteran's laboratory work suggested Lyme disease.  August 
2000 VA treatment records show a history of Lyme disease.  
However, there is no medical evidence regarding whether the 
veteran's current, claimed disabilities are residuals of Lyme 
disease and if so, whether additional disability resulted 
from VA's alleged failure to diagnose the claimed Lyme 
disease in June 2000.  The Board therefore concludes that 
additional development is necessary prior to further 
appellate consideration.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  Upon completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination by a physician 
with the appropriate expertise to 
determine the nature and extent of any 
residuals of the veteran's claimed Lyme 
disease.  The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

The examiner should identify any 
currently present residuals of Lyme 
disease.  In addition, if the veteran is 
found to have residuals of Lyme disease, 
the examiner should provide an opinion, 
based upon the claims folder review and 
the examination results, as to whether it 
is at least as likely as not that VA's 
failure to diagnose the disorder at an 
earlier date resulted in additional 
disability and if so, whether it is at 
least as likely as not that VA's failure 
to diagnose the disorder at an earlier 
date was due to carelessness, negligence, 
lack of proper skill, error in judgment 
or similar instance of fault on VA's 
part.  

The rationale for the opinion must also 
be provided.

4.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until he is otherwise notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


							(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


